DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 63 and 72 are amended.  Claims 84-89 are newly added.  Claims 63-89 are currently pending.

Response to Arguments
 The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 72 and 80-83 are withdrawn in view of the amendment to claim 72 and the explanation regarding claim 80 on page 9. 
Applicant’s arguments, see pgs. 11-12, filed 5/10/2022, with respect to the rejection(s) of claim(s) 63 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heinz et al. (US 9458451).  
On page 11, Applicant also argues, “[b]ecause dependent claims 64-82 add further limitations to independent claim 63, these dependent claims are necessarily also both not anticipated nor made obvious in view of the cited references.  Accordingly, Applicant respectfully requests that these rejections be withdrawn.”  However, only previously presented claims 64-78 and newly added claims 84-87 are dependent on claim 63.  Claims 79 and 80 are separate independent claims.  No arguments or amendments were included in this response for either claim.  The rejections are therefore maintained.  
Claim Objections
Claim 80 is objected to because of the following informalities:  the Office suggests inserting “a” before “sample” in line 2.  Appropriate correction is required.
Claims 68, 74, 75, 81, 88, and 89 are objected to because of the following informalities:  each claim recites a range limitation of “about” a particular value in nanometers.  The Office has reviewed the disclosure as originally filed and notices that [0034] in the published specification does not use the term “about” when referencing these values.  The Office suggests deleting the word “about” in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 88 recites a longitudinal size of about 5mm to about 10mm.  [0034] of the published specification states, “the fluorometer can have a longitudinal size in a range of 6-10 mm.”  Applicant does not appear to have written description support for the claimed size range.  The Office requests Applicants identify where support for this limitation can be found in the disclosure as originally filed.  Claim 89 has the same issue with a claimed size range of 5-6mm.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 63-65, 71, 77-79, 88, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2018/0164221) in view of Heinz et al. (US 9458451) as evidenced by Li et al. (US 5981958).
Regarding claim 1, Singh et al. disclose an ingestible device ([0005] and [0008]), comprising: 
a housing (see at least Fig. 1 which shows an ingestible pill 100, the outer shell of the pill is the housing) comprising a sample chamber configured to hold a sample ([1530] discusses embodiments that may include features for obtaining samples from the GI tract); 
a light source in the housing ([1531] says the device may include an illuminating light source), the light source configured to emit excitation light ([1535] says the illuminating light be a fluorescent lamp, also says the light may be an excitation source to excite the sample), the light source and the sample defining a path of the excitation light (Singh discloses an ingestible device with assay systems such as optical systems that contain light sources for illuminating a sample and detectors for detecting light emitted from the sample such as a fluorescence spectroscopy device, at [1123]; such systems where there is a light source for illuminating a sample would inherently have a excitation light path that is at least partly defined by both the light source and sample locations; Singh also shows an exemplary setup in Fig. 72C where a light travels from LED on the right to the sample in the cuvette on the left in a straight path); 
a detector in the housing, the detector configured to detect emission light generated via an interaction of the excitation light with the sample ([1536] says emission from an excited sample may be detected with a photodiode detector); and 
an emission filter ([1535] – “In some embodiments, a Thorlabs FB580-10 bandpass filter may be used as an emission filter (FIG. 72B)”) in the housing between sample and the detector along a path of the emission light from the sample to the detector (this is inherent as an emission filter is used between a sample and detector), wherein the emission filter is configured to (i) transmit the emission light incident thereon (inherent feature when used), and (ii) block the excitation light incident thereon (the previously cited section indicates that a Thorlabs bandpass filter may be used, a bandpass filter only allows the frequency of interest through and it is known that emission filters are designed to block excitation light as evidenced by the Li et al. reference, see col. 7, lines 18-20). 
Singh et al. do not disclose a separator physically separating the path of excitation light and the path of the emission light.  The figures in Singh et al. are not disclosed in enough detail to ascertain whether there is a physical separator between the two paths.  However, the use of physical separators in fluorimeters was known in the art at the time of the invention.  Heinz et al. teach an optical measurement instrument that may embody a fluorometer (col. 6 lines 14-18).  Heinz et al. teach that the fluorometer can direct a portion of a signal emitted by the sample into a first emission path that is physically separate from the first excitation path (see claim 14; Figures 7 and  8A show the structure of the fluorometer; notice the four cylindrical pathways; in Fig. 9B, there are two excitation paths from light sources 616 and 632 that lead to sample area chamber connected to 504 at the top; light emitted from the sample travels back down into emission pathways 524 and 522 shown in Fig. 9C where it is detected by sensors 668 and 648; in each case, separate pathways for excitation and emission are taught, see also col. 77, line 44 to col. 81, line 19 for a discussion of these figures).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Singh to use separate pathways as claimed for the fluorometer as taught by Heinz for measuring fluorescence because Heinz teaches that this arrangement does not require the use of reflective elements such as mirrors.  
Regarding claim 64, Singh et al. disclose the ingestible device further comprising an excitation filter in the housing between the light source and the sample along a path of the excitation light from the light source to the sample, wherein the excitation filter is configured to transmit a portion of the excitation light incident thereon ([1536] – “In some embodiments, to cut out any stray longer wavelengths from the green LED, a Thorlabs FESH0550 shortpass filter may be used for excitation (FIG. 72A)”, the location inherently lies between the light source and sample, shortpass filter only allows some of the light excitation light through as indicated in the quoted section).
Regarding claim 65, Singh et al. disclose the ingestible device further comprising an aperture between the light source and the sample along a path of the excitation light (aperture interpreted as a narrowing for which the light source passes through, at [1536], Singh states that the light source may be collimated, collimated requires passage through narrow passages to straighten the light rays and thus would read on this limitation as well).
Regarding claim 68, Singh et al. disclose wherein: the ingestible device comprises a fluorometer; the fluorometer comprises the light source, the detector and the emission filter (the disclosures in [1536] identified by the Office above were interpreted as disclosing a fluorometer).  Singh et al. do not disclose that the fluorometer has a longitudinal size of from six millimeters to 10 millimeters; and the fluorometer has a transverse size of from about eight millimeters to about 13 millimeters.  However, these limitations would amount to routine optimization and recognized by Singh at [1377] where it is stated that, “The actual configuration and structure of the optical reader may generally vary as is readily understood by those skilled in the art.”  MPEP 2144.05(II)(A) states that, "-where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further Singh et al. to arrive at the claimed dimensions because of Singh’s recognition that sizes may be optimized for a particular purpose and the cited section of the MPEP.
For claim 69, Singh et al. do not disclose the ingestible device has a longitudinal size of from 20 millimeters to 30 millimeters, and the ingestible device has a transverse size of from eight millimeters to 13 millimeters.  However, this modification would amount to routine optimization.  Singh et al. discusses dimensions of various structures throughout the specification noting that size will depend on various factors.  For example, see the cited section in the claim 68 rejection above.  At [1038], Singh discuss how dimensions would depend on sample requirements.  At [1095], a sponge in the interior of the capsule should be sized according to functional requirements and capsule/pill size dimensions.  At [0997], Singh discusses the shape of the capsule must be appropriate to facilitate ingestion or insertion.  Thus there longitudinal and transverse size amount to routine optimization that would have been an obvious modification in view of MPEP 2144.05(II)(A).
Regarding claim 71, Singh et al. disclose the ingestible device further comprising a sample pad in the housing, wherein the sample pad is configured to support the sample (see [0090] which discusses the sampling system and the option for an absorptive material for absorbing a fluid).
Regarding claim 77, Singh et al. disclose a system comprising: the ingestible device of claim 63; and a hardware processor configured to produce information about the sample based on characteristics of the detected emission light (1302]-[1305]).
Regarding claim 78, Singh et al. disclose wherein the information about the sample is produced in vivo (although Fig. 71 shows external processing devices in the system, [1545] states that data may be generated in vivo).
Regarding claim 79, Singh et al. disclose an ingestible device ([0005] and [0008]), comprising: 
a housing (see at least Fig. 1 which shows an ingestible pill 100, the outer shell of the pill is the housing) comprising a sample chamber configured to hold a sample ([1530] discusses embodiments that may include features for obtaining samples from the GI tract); 
a light source in the housing ([1531] says the device may include an illuminating light source), the light source configured to emit excitation light ([1536] says the illuminating light be a fluorescent lamp, also says the light may be an excitation source to excite the sample); 
a detector in the housing, the detector configured to detect emission light generated via an interaction of the excitation light with the sample ([1536] says emission from an excited sample may be detected with a photodiode detector); and 
an excitation filter in the housing between the light source and the sample along a path of the excitation light from the light source to the sample, wherein the excitation filter configured to transmit a portion of the excitation light incident thereon ([1536] – “In some embodiments, to cut out any stray longer wavelengths from the green LED, a Thorlabs FESH0550 shortpass filter may be used for excitation (FIG. 72A)”, the location inherently lies between the light source and sample, shortpass filter only allows some of the light excitation light through as indicated in the quoted section).
Regarding claim 88, Singh et al. disclose an ingestible device ([0005] and [0008]), comprising: 
a housing (see at least Fig. 1 which shows an ingestible pill 100, the outer shell of the pill is the housing) comprising a sample chamber configured to hold a sample ([1530] discusses embodiments that may include features for obtaining samples from the GI tract); 
a light source in the housing ([1531] says the device may include an illuminating light source), the light source configured to emit excitation light ([1535] says the illuminating light be a fluorescent lamp, also says the light may be an excitation source to excite the sample),
a detector in the housing, the detector configured to detect emission light generated via an interaction of the excitation light with the sample ([1536] says emission from an excited sample may be detected with a photodiode detector); and 
an emission filter in the housing between sample and the detector along a path of the emission light from the sample to the detector, 
an emission filter ([1535] – “In some embodiments, a Thorlabs FB580-10 bandpass filter may be used as an emission filter (FIG. 72B)”) in the housing between sample and the detector along a path of the emission light from the sample to the detector (this is inherent as an emission filter is used between a sample and detector),
 wherein the ingestible device comprises a fluorometer and the fluorometer (the disclosures in [1536] identified by the Office above were interpreted as disclosing a fluorometer), and 
the emission filter is configured to (i) transmit the emission light incident thereon (inherent feature when used), and (ii) block the excitation light incident thereon (the previously cited section indicates that a Thorlabs bandpass filter may be used, a bandpass filter only allows the frequency of interest through and it is known that emission filters are designed to block excitation light as evidenced by the Li et al. reference, see col. 7, lines 18-20).
Singh et al. does not disclose the fluorometer has a longitudinal size of about 5 mm to about 10 mm or has a longitudinal size of about 5 mm to about 6 mm (claim 89).  
However, these limitations would amount to routine optimization and recognized by Singh at [1377] where it is stated that, “The actual configuration and structure of the optical reader may generally vary as is readily understood by those skilled in the art.”  MPEP 2144.05(II)(A) states that, "-where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further Singh et al. to arrive at the claimed dimensions because of Singh’s recognition that sizes may be optimized for a particular purpose and the cited section of the MPEP.
Claims 66, 67, 72-75 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. in view of Heinz et al. as evidenced by Li et al. as applied to claim 63 and further in view of Tang et al. (US 2005/0154277).  
Regarding claim 66, Singh et al. do not disclose the ingestible device further comprising an aperture between the sample and the detector along the path of the emission light.  However, the use of apertures to limit the amount of light reaching the detector was known.  Tang et al. teach an ingestible pill device that includes a built-in micro-spectroscopy micro-biosensor (see Abstract).  Fig. 6 shows a section on the left of the pill for collecting samples.  An optical system for illumination and signal collection is shown adjacent to the sample collection area in Fig. 9 (see also [0074]).  In Figs. 9 and 10, emission light from the sample is directed though at least the front lens and through an aperture and on to a module board that contains imaging chips (i.e. the photodetectors).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Singh et al. to include an aperture between sample and the detector along the light emission path as taught by Tang et al. for limiting the amount of light reaching the detector because it may prevent extraneous light reflections from other sources (e.g. excitation light) from reaching the detector.  Claim 67 is rejected using the same argument for claim 66. 
Regarding claim 72, Singh et al. disclose the ingestible device further comprising: an excitation filter in the housing, the excitation filter configured to transmit a portion of the excitation light incident thereon ([1536] – “In some embodiments, to cut out any stray longer wavelengths from the green LED, a Thorlabs FESH0550 shortpass filter may be used for excitation (FIG. 72A)”, the location inherently lies between the light source and sample, shortpass filter only allows some of the light excitation light through as indicated in the quoted section).  Singh et al. do not disclose the remaining aperture limitations.  However, Tang et al. teach:
a first aperture between the light source and a sample along the path of the excitation light (the Office interpreted this feature as the opening in the outershell formed while the cutting blades are in action, see [0065]-[0071 discussion of how the two blades acquire a sample, when the blades are apart an aperture or opening is formed that is between the Four Front LEDs shown in Fig. 9 and the sample along the path of the excitation light, note the light from the LEDS spread out everywhere, so there is an infinite number of excitation paths); and 
a second aperture between the sample and the detector along a path of the emission light (see claim 66 rejection).  
The rationale for modifying Singh to include the second aperture is the same as in claim 66.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Singh et al. to include the second aperture taught by Tang et al. because it provides for an alternative method for acquiring tissue samples.  
Regarding claim 73, Singh et al. do not disclose wherein the sample chamber comprises a third aperture.  However, Tang et al. disclose a third aperture (see Fig. 15 which shows light passing through a hole in the collection hologram, the hole interpreted as the aperture).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Singh et al. to include a third aperture as taught by Tang for directing light because Tang teaches that it can be used to illuminate tissue specimens that are collected.  
Regarding claim 74, Singh et al. disclose wherein: the ingestible device comprises a fluorometer ([1536] says the illuminating light be a fluorescent lamp, also says the light may be an excitation source to excite the sample); the fluorometer comprises the light source, the detector, and the emission filter (the claim 63 rejection includes all three structures and they are all part of the fluorometer).  Singh et al. however do not disclose wherein the fluorometer has a longitudinal size of from six millimeters to 10 millimeters; and the fluorometer has a transverse size of from about eight millimeters to about 13 millimeters.  However, these limitations would amount to routine optimization and recognized by Singh at [1377] where it is stated that, “The actual configuration and structure of the optical reader may generally vary as is readily understood by those skilled in the art.”  MPEP 2144.05(II)(A) states that, "-where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further Singh et al. to arrive at the claimed dimensions because of Singh’s recognition that sizes may be optimized for a particular purpose and the cited section of the MPEP.
Regarding claim 75, Singh et al. do not disclose the ingestible device has a longitudinal size of from 20 millimeters to 30 millimeters, and the ingestible device has a transverse size of from eight millimeters to 13 millimeters.  However, this modification would amount to routine optimization.  Singh et al. discusses dimensions of various structures throughout the specification noting that size will depend on various factors.  For example, see the cited section in the claim 68 rejection above.  At [1038], Singh discuss how dimensions would depend on sample requirements.  At [1095], a sponge in the interior of the capsule should be sized according to functional requirements and capsule/pill size dimensions.  At [0997], Singh discusses the shape of the capsule must be appropriate to facilitate ingestion or insertion.  Thus, there longitudinal and transverse size amount to routine optimization that would have been an obvious modification in view of MPEP 2144.05(II)(A).
Claims 70 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. in view of Heinz et al. as evidenced by Li et al. as applied to claim 63 and further in view of Malik et al. (US 2014/0036267).  Singh et al. do not disclose wherein inner surfaces of the housing comprise a material configured to absorb excitation light incident thereon.  However, this strategy was known in the fluorescence sensing arts.  Malik et al. teach optical techniques for chemical and biochemical analysis that can uses fluorometer (see Abstract and [0044]).  Malik et al. teach the use of light absorbing structures for absorbing excitation light (see end of [0042]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Singh et al. to include the light absorbing structures taught by Malik et al. inside the pill for absorbing stay excitation light because it would improve signal analysis.  
Claims 76 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. in view of Heinz et al. as evidenced by Li et al. as applied to claim 63 and further in view of Tang et al. as applied to claim 72 and further in view of Malik et al. (US 2014/0036267).  This claim is rejected using the same argument for modifying Singh in view of Malik’s teaching in claim 70 above.  
Claims 80-83 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2018/0164221) as evidenced by Li et al. (US 5981958) in view of Tang et al. (US 2005/0154277) and Modlin et al. (US 6326605).  
Regarding claim 80, Singh et al. disclose an ingestible device ([0005] and [0008]), comprising:
a housing (see at least Fig. 1 which shows an ingestible pill 100, the outer shell of the pill is the housing) comprising a sample chamber configured to hold a sample ([1530] discusses embodiments that may include features for obtaining samples from the GI tract); 
a light source in the housing ([1531] says the device may include an illuminating light source), the light source configured to emit excitation light ([1536] says the illuminating light be a fluorescent lamp, also says the light may be an excitation source to excite the sample); 
a detector in the housing, the detector configured to detect emission light generated via an interaction of the excitation light with the sample ([1536] says emission from an excited sample may be detected with a photodiode detector); 
an emission filter ([1536] – “In some embodiments, a Thorlabs FB580-10 bandpass filter may be used as an emission filter (FIG. 72B)”) in the housing between sample and the detector along a path of the emission light from the sample to the detector (this is inherent as an emission filter is used between a sample and detector), wherein the emission filter is configured to (i) transmit the emission light incident thereon (inherent feature when used), and (ii) block the excitation light incident thereon (the previously cited section indicates that a Thorlabs bandpass filter may be used, a bandpass filter only allows the frequency of interest through and it is known that emission filters are designed to block excitation light as evidenced by the Li et al. reference, see col. 7, lines 18-20);
an excitation filter in the housing between the light source and the sample along a path of the excitation light from the light source to the sample, wherein the excitation filter is configured to transmit a portion of the excitation light incident thereon ([1536] – “In some embodiments, to cut out any stray longer wavelengths from the green LED, a Thorlabs FESH0550 shortpass filter may be used for excitation (FIG. 72A)”, the location inherently lies between the light source and sample, shortpass filter only allows some of the light excitation light through as indicated in the quoted section);
Singh et al. do not disclose the remaining structures.  However, Tang et al. teach an ingestible pill device that includes a built-in micro-spectroscopy micro-biosensor (see Abstract).  As with the previous rejections above, Tang can be cited for teaching at least: a first aperture between (i) the light source and the sample chamber along the path of the excitation light from the light source to the sample chamber and (ii) between the sample and the detector along the path of the emission light from the sample to the detector (the aperture indicated in Fig 11 would satisfy the location requirements as claimed as it falls between each of the stated structures if one interprets the side-mounted multiwavelength LED x 4 as the light source).  The rationale for modifying remains the same as in claim 66.
Tang et al. do not disclose the remaining aperture limitations:
a second aperture between the light source and the first aperture along the path of the excitation light from the light source to the sample chamber; and a third aperture between the first aperture and the detector along the path of the emission light from the sample to the detector.
However, the use of multiple apertures in a fluorescence spectroscopy system was known in the art.  Although Tang et al. disclose only one aperture in the Figures, paragraph [0074] does note that the optical system assembly for illumination and signal collection consists of apertures (emphasis on plural). Modlin et al. teach a light detection system used in luminescence assays (col. 1, Background of the Invention, first paragraph).  Modlin et al. teach that an excitation aperture is used so that only a preselected or sensed volume of sample is illuminated (col. 7, 4th paragraph) and an emission aperture may be used to direct emission light substantially exclusively from a sensed volume (col. 9, second paragraph).  In the latter cited paragraph, Modlin also states there are multiple excitation apertures and emission apertures in the system).   Thus, the use of multiple apertures is common in the system and would amount to design choices (recall the statement by Tang that there are a plural number of apertures in the system) depending on what is being examined.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Singh et al. to include additional emission and excitation apertures as claimed in view of Modlin and Tang et al. for limiting interrogation and sensing volumes of the samples because this can minimize and focus the amount of analysis required, thus saving power for an ingestible device.  
Claim 81 is rejected using the same argument for modifying Singh in the rejection of claim 74 above. 
Claim 82 is rejected using the same argument for modifying Singh in the rejection of claim 75 above. 
Regarding claim 83, Singh et al. disclose a system comprising: the ingestible device of claim 80; and a hardware processor configured to produce information about the sample based on characteristics of the detected emission light (1302]-[1305]).
Claims 85 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. in view of Heinz et al. as evidenced by Li et al. as applied to claim 63 and further in view of Jaffe et al. (US 8728399).  
Regarding claim 85, Singh, Heinz, and Li do not disclose the ingestible device further comprising a first tunnel path between the light source and the sample, and a second tunnel path between the sample and the detector, and the separator physically separates the first tunnel path and the second tunnel path.  However, the use of a tunnel path was known in the art.  Jaffe et al. teach a bioanalytical instrumentation using a light source subsystem (Abstract) that uses fluorescent techniques (col. 3, first paragraph).  Jaffe teaches the use of tunnels/light pipes in the form of tubes or rods for excitation and emission light to travel through (see claim 1).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Singh et al. to use the claimed tunnel paths as taught by Jaffe for transmitting excitation and emission light because amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The light guide limitations of claim 87 may also be taught by Jaffe.  Singh is therefore modified in the same manner as in claim 85 using the same rationale.  
Claims 86 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. in view of Heinz et al. as evidenced by Li et al. as applied to claim 63 and further in view of Jaffe et al. as applied to claim 85 and further in view of Lair et al. (US 2007/0004028).  Singh et al., Heinz, Li, and Jaffe do not disclose the ingestible device further including a first sequence of baffles which protrude into the first tunnel path and a second sequence of baffles which protrude into the second tunnel path.  However, the use of baffles in light paths in the fluorimeter arts was known.  Lair et al. teach a fluorometer that uses baffles in the optical path (claim 20).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Singh et al. to use baffles as claimed and taught by Lair et al. for block light because Lair teaches that baffles can block light not within the prescribed detection angle range from interfering.

Allowable Subject Matter
Claim 84 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 63-89 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                 


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791